Citation Nr: 1548428	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-27 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

(The issue of entitlement to an increased disability rating for degenerative joint disease of the lumbar spine, currently rated as 20 percent disabling prior to November 8, 2012, and rated as 40 percent disabling therefrom, is addressed in a separate decision of the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  These matters were previously remanded by the Board for further development in May 2015.

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The issue of entitlement to an increased disability rating for degenerative joint disease of the lumbar spine, currently rated as 20 percent disabling prior to November 8, 2012, and rated as 40 percent disabling therefrom, is addressed in a separate decision by the Veterans Law Judge who conducted the hearing addressing that issue.  See BVA Directive 8430, Board of Veterans' Appeals Decision Preparation and Processing: Policies and Responsibility Assignments.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted in the Introduction, these matters were previously remanded by the Board for further development in May 2015.  In the May 2015 remand, the Board directed the AOJ to obtain outstanding VA records, provide the Veteran with another VA audiological examination, readjudicate the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus, and afford the Veteran a videoconference hearing before a member of the Board as to his claim for an increased rating for degenerative joint disease of the lumbar spine.  On remand, the AOJ afforded the Veteran the requested Board hearing.  However, the AOJ did not complete any of the other requested actions.  Therefore, the Board must again remand these matters for at least substantial compliance with the May 2015 Board remand directives.  See Stegall, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  The most recent VA treatment records are as follows: February 3, 2015, from Clarksburg; May 30, 2014, from Salisbury; and June 20, 2014, from Fayetteville.
 
2.  After completion of the above, obtain a VA examination and opinion from a qualified medical professional who has not previously examined the Veteran that addresses the etiology of the Veteran's hearing loss disability and tinnitus.  The examiner should determine whether there is current left ear hearing loss by VA standards.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

The medical professional must examine the Veteran and provide an opinion addressing the following:

Whether it is at least as likely as not (50 percent or greater probability) that (a) the Veteran has current left ear hearing loss by VA standards, and (b) the Veteran's bilateral (if the left ear is found to have hearing loss) hearing loss disability or right hear hearing loss (if left ear does not meet VA standards as to hearing loss) and/or tinnitus had their clinical onset during active service or are related to any in-service disease, event, or injury, to include conceded in-service noise exposure.

In rendering the above opinion, the medical professional is advised that the absence of evidence of hearing loss during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The medical professional must include a thorough rationale for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional development deemed warranted as a result of these remand actions, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

